           Case 1:19-cv-05523-ODE Document 8 Filed 01/30/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

       Plaintiff,

vs.                                             CIVIL ACTION FILE NO.
                                                   1:19-cv-05523-ODE
SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

       Defendants.


   CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
   DISCLOSURE STATEMENT OF DEFENDANTS SIONIC MOBILE
                      CORPORATION


      Defendant Sionic Mobile Corporation (“Sionic”), by its attorneys, Baker

Jenner LLLP, files this Certificate of Interested Persons and Corporate

Disclosure Statement, pursuant to LR 3.3 and Fed. R. Civ. P. Rule 7.1.

      1.      The undersigned counsel of record of a party to this action certifies

that, to his knowledge, the following is a full and complete list of all parties in

this action, including, any parent entity and any publicly held company that

owns 10% or more of the equity in a party:

      a. Plaintiff:

           1. Berkeley Ventures II, LLC



                                         1
           Case 1:19-cv-05523-ODE Document 8 Filed 01/30/20 Page 2 of 4




           2. Berkeley Capital Partners, LLC

           3. PEN Equity II, LLC

      b. Defendant:

           1. Sionic Mobile Corporation

      Sionic certifies that no parent corporation or publicly held corporation

owns 10% or more equity in Sionic. Sionic has no information regarding the

percentage of ownership that Berkeley Capital Partners, LLC or PEN Equity

II, LLC respectively hold in Berkeley Ventures II, LLC. However, Plaintiff

alleged that it is affiliated with Berkeley Capital Partners, LLC and PEN

Equity II, LLC. Complaint ¶1.

      2.      The undersigned further certifies that the following is a full and

complete list of all other parties, associations, firms, partnerships, or

corporations having either a financial interest or other interest which could be

substantially affected by the outcome of this particular case:

      a. Plaintiff and Defendant.

      3.      The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

      a. For Plaintiff:

           Bryan E. Busch

                                          2
  Case 1:19-cv-05523-ODE Document 8 Filed 01/30/20 Page 3 of 4




  Laura Mirmelli
  Busch, Slipakoff, Mills & Slomka, LLC
  Riverwood 100, 21st Floor
  3350 Riverwood Parkway
  Atlanta, GA 30339

b. For Defendant:

  Simon Jenner
  Richard J. Baker
  Lynn Chen Woodward
  Baker Jenner LLLP
  210 Interstate North Parkway, SE
  Suite 100
  Atlanta, GA 30339

                                   Respectfully submitted,

                                   /s/ Simon Jenner
                                   Simon Jenner, Esq.
                                   Georgia Bar No. 142588
                                   simon.jenner@bakerjenner.com
                                   Richard J. Baker, Esq.
                                   Georgia Bar No. 033879
                                   rick.baker@bakerjenner.com
                                   Lynn Chen Woodward, Esq.
                                   Georgia Bar No. 861150
                                   lynn.woodward@bakerjenner.com
                                   Baker Jenner LLLP
                                   210 Interstate North Parkway, SE
                                   Suite 100
                                   Atlanta, GA 30339
                                   Telephone: (404) 400-5955
                                   Attorneys for Defendant




                               3
        Case 1:19-cv-05523-ODE Document 8 Filed 01/30/20 Page 4 of 4




             CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

January 30, 2020, I electronically filed Certificate of Interested Persons

and Corporate Disclosure Statement of Defendant Sionic Mobile

Corporation with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys

of record:

                              Bryan E. Busch
                              Laura Mirmelli
                   Busch, Slipakoff, Mills & Slomka, LLC
                        Riverwood 100, 21st Floor
                         3350 Riverwood Parkway
                             Atlanta, GA 30339


                                          /s/ Simon Jenner
                                          Georgia Bar No. 142588
                                          Attorney for Defendant
                                          Baker Jenner LLLP
                                          210 Interstate North Parkway, SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          Telephone: (404) 400-5955
                                          E: simon.jenner@bakerjenner.com




                                      1
